                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


CLEATOUS JOSEPH SIMMONS and
RHONDA J. SIMMONS,

                          Plaintiffs,

v.                                                           Case No: 6:16-cv-1909-Orl-41KRS

THE CITY OF ORLANDO, JEFFREY
BACKHAUS, DANIEL BRADY,
CARTER GOWEN, CHERI SAEZ,
WESLEY WHITED, REMY RANDALL
and CHARLES KERRY HOLMES,

                          Defendants.
                                                /

                                                ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Objection to Taxation of Costs (Doc. 80).

United States Magistrate Judge Karla R. Spaulding submitted a Report and Recommendation

(“R&R,” Doc. 85), in which she recommends sustaining in part and denying in part Plaintiffs’

objections to Defendants’ proposed Bill of Costs (Doc. 79) and awarding Defendants $3,396.96 in

costs. (Doc. 85 at 10).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. Accordingly, it is ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 85) is ADOPTED and CONFIRMED and

               is made a part of this Order.

           2. Plaintiffs’ Objection to Taxation of Costs (Doc. 80) is SUSTAINED in part and

               OVERRULED in part. Plaintiff’s Objection is sustained to the extent that




                                               Page 1 of 2
              Defendants seek: (1) $239.80 in “[f]ees for exemplification and the costs of making

              copies of any materials where the copies are necessarily obtained for use in the

              case”; (2) $220.00 in “[f]ees for service of summons and subpoena”; and (3)

              $450.65 for “[f]ees for printed or electronically recorded transcripts necessarily

              obtained for use in the case.”

           3. Plaintiff’s Objection is OVERRULED in all other respects.

           4. Defendants are awarded costs in the amount of $3,396.96.

       DONE and ORDERED in Orlando, Florida on October 18, 2018.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
